COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case narne:     J Frederick Welling & 57 Memorial Apartments LP v. Harris County
                          Appraisal District 8,: Appraisal Review Board of Harris County
                          Appraisal District

Appellate case number: 01-11-00874-CV

Trial court case number: 2010-68613

Trial court:               190th District Court of Harris County, Texas

        On November 20, 2012, this Court abated this appeal, remanded the case to the trial court
for entry of additional findings of fact and conclusions of law, and requested the written findings
and conclusions of the trial court be included in a supplemental clerk’s record. A supplemental
clerk’s record was filed with this Court; however, it does not contain the signed order with the
additional findings of fact and conclusions of law of the trial court.
       The District Court Clerk is ORDERED to file a supplemental clerk’s record \vith the
Clerk of this Court that contains the following document: a signed order with the additional
findings of fact and conclusions of law of the trial court.
       The supplemental clerk’s record is to be filed with the Clerk of this Court within fifteen
days from the entry of this order.




       It is so ORDERED.

Judge’s signature: /s/Rebeca Huddle
                 [] Acting individually      [] Acting for the Court


Date: December 20, 2012